     """A0245B(CASD) (Rev 41141
                Sheet I
                                    JudgmentmaCriminalCase
                                                                                                                             Oct 11 2018

                                                                                                                                 s/ stevem
                                               UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED ST A TES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                         v.                                           (For Offenses Committed On or After November I. 1987)

                    CARLOS HERNANDEZ-TORRES                                           Case Number: I 8CR I 052-BTM
                                                                                      GERARDO GONZALEZ
                                                                                      Defe:i:C8nt·s Att('rncy
    REGISTRATION NO. 06122196

    D
    THE DEFENDANT:
    jg! pleaded guilty to count(s) _l_O_F_T_H_E_I_N_F_O_RM
                                                       __A_T_r_o_N_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     ~ wasfuundguilcyoncoun4s)·~------------------------------------
          after a plea of not guilty.
          Accordingly. the defendant is adjudged guilty of such count(s). \\hich involve the follm\ing offense(s):
                                                                                                                                              Count
    Title & Section                           Nature of Offense                                                                              Number(s)
8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED ST A TES                                                                    1




        The defendant is sentenced as provided in pr,ges 2 through                4           of this jucgmcnt. The sentence is imposed pursuant
 to the Sentencing Reform Act of J984.
 D The defendant has been found not guilty on count(s)
                                                          ------------------------------
 0 Count(s)- - - - - - - - - - - - - - - - - - - - - - - i s D· are D dismissed on the motion of the United States.
 181 Assessment: $100 to be paid at the rate of $25 per quarter through the Inmate Financial Responsibility Program.

 l8J Fine waived                                    0    Forfeiture pursuant to order filed                                , included herein.
                                                                                           ----------
       rr IS ORDERED that the defendant shall notify the United States Attorney for this district \\ithin 30 days of any change of name. residence.
 or mailing address until all fines. restitution. costs. and :;pecial assessments imposed b' this judgment are fully paid. If ordered to pay restitution. the
 defendant shall notify the court and United States Attorney of any material ch2nge in the defe1~dant's economic circumstances.
                                                                               OCTOBER 9, 2018
                                                                               Date of Imposition of Sentence



                                                                                 ~T:ed"?!lt;t) ~
                                                                               H7.BARRY EDMOSKOWITT
                                                                               UNITED STA fES DISTRICT JUDGE



                                                                                                                                               l 8CR1052-BTM
AO 2458 (CASO) (Rev 4/14) Judgment in a Criminal Case
           Sheet 2 - Imprisonment

                                                                                                  Judgment - Page _ _2 _ of      4
 DEFENDANT: CARLOS HERNANDEZ-TORRES
 CASE NUMBER: 18CRI052-BTM

                                                             IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          EIGHTEEN (18) MONTHS.




      M, Sentence imposed pursuant to Title 8 USC Section l 326(b ).
      0 The court makes the followi:1g recommendations to the Bureau of Prisons:



      0   The defendant is remanded to the custody of the United States Marshal.

      0   The defendant shall surrender to the United States Marshal for this district:

            Oat                                   Qa.m.         op.m.         on
                as notified by the United States Marshal.

      0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D    before
                         ~~~~~~~~~~~~~~-~~~~




           0    as notified by the United States Marshal.
           0    as notiiied by the Prol}dion or Pre,;·ial Ser\ ices Office.



                                                                   RETURt~

 I have executed this judgment as follows:


          Defendant delivered on                                                     to

 at                                                     with a certified copy oft1isjudgment.



                                                                                                L NITED STA TES MARSHAL



                                                                                            DEPUTY UNITED STATES MARSHAL




                                                                                                                          18CR1052-BTM
AO 245B (CASO) (Rev. 4/14) Judgment ma Criminal Case
               Sheet 3 -   Supervised Release
                                                                                                                   Judgment-·Page __3__ of ___
                                                                                                                                             4 _ __
DEFENDANT: CARLOS HERNANDEZ-TORRES
CASE NUMBER: I8CR1052-BTM
                                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
TWO (2) YEARS.


         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13. 1994:
The defendant shall not illegally possess a contrclled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall sujmi·: to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements wi 1] not exceed ;ubmis~ion of more than _4_drug tests per month during
the term of supervision, unless otherwise ordered by court.
0        The above drug testing condition is suspencied, based on the court's d.o.termination that the defendant poses a low risk of
         future substance abuse. (Check, if applicable.)

         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shaU cooperate in the collection of a D'JA sample from th.:: dder:dant. pursuant to section 3 of the DNA Analysis
         Backlog Elimination Act of2000. pursuant to 18 USC sections 3563(a)(7) and 3583(d).
         The defendant shall comply wi'.r. t!1e requircm~rJs of the Sex Offemier Registration and Notification Act (42 U.S.C. ~ 1690 l, et seq.) as directed
         by the probation officer. the Bureau of Prisons. •Jr any state sex offender rc.:gistrntion agency in which he or she resides. works, is a student, or
         was convicted of a qualifying offense. (Check if a'..)plicable.)
D        The defendant shall participate in an approved program for domesLc 110knce. (Check, if applicable.)

          If this judgment imposes a fine or restit11tion otligation, it i> a cwr!itio1 of supervised release that the defendant pay any such fine
or restitution that remains unpaid at tne commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this .iudgment.
         The defendant must corr ply            wi'~h   the standard conditions that have beer; adopted by this court. The defendant shall also comply with
any special conditions imposed.


                                           STANDARD CONDIT101\'S OF SUPERVISION
    I)    the defendant shall not leave the judicial d;strict without the permission of the court or probation officer;
    2)    the defendant shall report to tr.t probatior; officer in a manner and frequency directed by the court or probation officer:
    3)    the defendants.hall answer truthfolly all inquiiies by the probation officer ar.d follow the instructions of the probation officer;
    4)    the defendant s'.1al! support his or he;- dep,,ndcnts and meet ol!1tr farr,ily responsibilities;
    5)    the defendant shall work regularly at a lawful occupation, unless ex::used by the probation officer for schooling, training, or other
          acceptable reasons;
    6)    the defendant shall notiiy the probation officer at least ten days prior to any change in residence or employment;
    7)    the defendant shall refrain from excessive use of alcohol and shall r.ot purchase, possess, use, distribute, or administer any
          controlled substance or any i-:a:apheLlaLa »el.ikd to ar.) .::cncrollco sc.bstans~s. ex:::tpt as prescribed by a physician;
    8)    the defendant shall not frequent places where controlled sub3tanc'.'S a;e illegally sold, used, distributed, or administered;
    9)    the defendant shall not assoc'ate with an:r' persons engaged in criminal activity and shall not associate with any person convicted of
          a felony, u~1less granted perm,ss:on to de SJ by foe probation offi.:er;
 I 0)     the defendant shall permit a prub&tion offi:.:er to vi;it him or htr a·; .iny tin;e at home or elsewhere and shall permit confiscation of any
          contraband observed in plain view of the 0robation officer;
 11)       the defendant shall notify the probation officer within seventy-two hours ofb eing arrested or questioned by a law enforcement officer;
 12)      the defendant >hall not enter into any agreement to act as an           inform~r   or a special agent of a law enforcement agency without the
          permission of the court; and
 13)       as directed by the probation officer, the defrndant shall notify third parties of risks that may be occasioned by the defendant's criminal
           record or personal history or characteristics and shali perrr it rr1e onbation officer to mab such notifications and to confirm the
           defendant's compliance with such norifi~ation requirement.

                                                                                                                                           18CR1052-BTM
         AO 2458 (CASO) (Rev 4 14) Judgment ir a Criminal c~,e
                    Sheet ~ - Special Condition'
                                                                                                                          .Judgment- -Page _ _4_ of _ _4_ __
         DEFENDANT: CARLOS HERNANDEZ-TORRES
         CASE NUMBER: 18CR1052-BTM




                                              SPECIAL CONDITIONS OF SUPERVISION
      Submit person, property, residence, office or veh cle to a search. conducted by a United States Probation Officer at a reasonable time and in
D a reasonable manner, based upon reasonable susricion of contraband or evidence of a violation of a condition of release; failure to submit to
      a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
      this condition.

0     Participate in a program of drug or alcohol abuse treatment including testing and coenseling, with at least l to 8 tests per month and I to 8
      counseling sessions per month as directed by the probation officer.
D Not transport, harbor, or assist undocumented aliens.
D Not associate with undocumented aliens or alien smugglers.
jg!   Not reenter the United States illegali~,

D Not enter the Republic of Mexico wit'10 1t writte~ pem1ission of the C:::11 o: probatio 1 officer.
                                                 1                                                        1



0 Report all vehicles owned or operated, or in whicl' you have an interest, the probation officer.
                                                                                        '.O

jg!   Not posse3s any narcotic drug or controlled subst2nce without a lmvful n,ed'ral nr~scription, under federal law.
0     Not associate with known users ot~ smugglers of or dealers in narcotics. controlled substan..:es, or dangerous drugs in any form.

0     Participate in a prog:arn of menrn! hc".l:!i h:atmec:t as directed by the probe.ti on oflicer. The Court authorizes the release of the pre-sentence
      report and available psychological evali.:ations to the mental health provider. as approved by the probation officer. The defendant shall
      consent to the release of evaluatior,s and treatme11, information to the probc.tion officer and the Court by the mental health provider.



D Take no medication containing a controlled substance without valid medical prescription. rnd provtde proof of prescription to the probation
      officer, if directed.
D Provide complete disclosure of personal ar.d busi,:es.> fr.ancial reccrds to th: pr0!J9:cion officer as requested.
D Be prohibited from opening checking accounts o, incurring new credit ci1&rt;cs er opening cdditional lines of credit without approval of the
      probation officer.
0 Seek and inaintair full time employn1cm <ndior s:·hoolirg err eor-bin?.t'or ,•fbo!h.
D Resolve all outstanding warrants within        days.
0 Complete          hours of community service in a program approved by the probation officer within
0 Reside in a Residential Reentry Center (RRC) as directed by the probation c.fficer for a period of
jg!   If deported, excluded, or allowed to voluntarily leave the United States, obev all laws federal, state and local and not reenter or attempt to
      reenter the United States illegally and report to the probation officer wittin -12 hours of any reentry to the United States; the other conditions
      of supervision are suspended v,rhile Ce defe,1daLc     ·~out   of the Cnite::l Stc;'.es after   ,~ef)Orta;ion.   exclusion, or voluntary departure.




                                                                                                                                                     18CR1052-BTM
